UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant x Filed by a party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) o Definitive Proxy Statement xDefinitive Additional Materials o Soliciting Material under §240.14a-12 Forest Laboratories, Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11 (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: FOREST LABORATORIES, INC. SUPPLEMENTAL INFORMATION REGARDING PROPOSAL 1 (ELECTION OF DIRECTORS) Forest Laboratories, Inc. (we, our or the Company) is filing these Definitive Additional Materials in response to preliminary comments received from Institutional Shareholder Services Inc. to clarify both the nature of the Company’s relationship with Dr. Nesli Basgoz, a director of the Company and a member of the Board Compliance Committee and Nominating and Governance Committee, and the composition of the fees that were paid to Dr. Basgoz during fiscal year 2013 for consulting services. As we reported in our Definitive Proxy Statement that we filed with the Securities and Exchange Commission on July 8, 2013, the Company paid Dr. Basgoz an aggregate total of $11,152 in fiscal year 2013 in connection with consulting services that she rendered to the Company on a project-by-project basis relating to the evaluation of products and potential product opportunities.$9,250 of that total $11,152 constituted payment to Dr. Basgoz for the consulting services that she rendered to the Company, while the remaining $1,902 was paid to Dr. Basgoz to reimburse her for travel expenses incurred in providing such consulting services. Dr. Basgoz was engaged by the Company to consult on discrete matters that were completed prior to the commencement of fiscal year 2014.The Company does not have any agreements in place with Dr. Basgoz to provide consulting or other professional services in the future and does not anticipate entering into any such arrangements.
